
	

113 S983 IS: Keep the IRS Off Your Health Care Act of 2013
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 983
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To prohibit the Secretary of the Treasury from enforcing
		  the Patient Protection and Affordable Care Act and the Health Care and
		  Education Reconciliation Act of 2010.
	
	
		1.Short titleThis Act may be cited as the
			 Keep the IRS Off Your Health Care Act
			 of 2013.
		2.FindingsCongress finds the following:
			(1)On May 10, 2013, the Internal Revenue
			 Service admitted that it singled out advocacy groups, based on ideology,
			 seeking tax-exempt status.
			(2)This action raises
			 pertinent questions about the agency’s ability to implement and oversee the
			 Patient Protection and Affordable Care Act (Public Law 111–148) and the Health
			 Care and Education Reconciliation Act of 2010 (Public Law 111–152).
			(3)This action could
			 be an indication of future Internal Revenue Service abuses in relation to the
			 Patient Protection and Affordable Care Act and the Health Care and Education
			 Reconciliation Act of 2010, given that it is their responsibility to enforce a
			 key provision, the individual mandate.
			(4)Americans accept
			 the principle that patients, families, and doctors should be making medical
			 decisions, not the Federal Government.
			3.Prohibiting
			 enforcement of PPACA and HCERAThe Secretary of the Treasury, or any
			 delegate of the Secretary, shall not implement or enforce any provisions of or
			 amendments made by the Patient Protection and Affordable Care Act (Public Law
			 111–148) or the Health Care and Education Reconciliation Act of 2010 (Public
			 Law 111–152).
		
